         Case 3:18-cv-01114-MPS Document 56 Filed 08/23/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER EDUCATION                 :
ASSISTANCE AGENCY,                            : CIVIL ACTION
                                              :
                            Plaintiff,        : NO. 3:18-CV-01114-MPS
                                              :
                     v.                       : August 23, 2019
                                              :
JORGE L. PEREZ, in his official capacity as   :
Commissioner of the Connecticut Department of :
Banking,                                      :
                                              :
the CONNECTICUT DEPARTMENT OF                 :
BANKING,                                      :
                                              :
BETSY DEVOS, in her official capacity as      :
Secretary of the United States Department of  :
Education,                                    :
                                              :
and                                           :
                                              :
the UNITED STATES DEPARTMENT OF               :
EDUCATION,                                    :
                                              :
                            Defendants.       :
                                              :

 UNOPPOSED MOTION OF PENNSYLVANIA HIGHER EDUCATION ASSISTANCE
     AGENCY FOR CONTINUANCE OF AUGUST 29, 2019 CONFERENCE

       Pursuant to Rule 7(b) of the Local Rules of the District of Connecticut, Plaintiff

Pennsylvania Higher Education Assistance Agency (“PHEAA”) hereby moves for a continuance

of the August 29, 2019 status conference. Specifically, PHEAA requests that the Court continue

the status conference to either September 17 or September 19. Counsel for Jorge Perez, the

Connecticut Department of Banking, Betsy DeVos, and the United States Department of

Education (collectively with Ms. DeVos, the “Federal Defendants”) do not oppose this motion.

As grounds for the motion, PHEAA states as follows:
         Case 3:18-cv-01114-MPS Document 56 Filed 08/23/19 Page 2 of 3



               1.      On October 29, 2018, the Federal Defendants filed a motion to dismiss

PHEAA’s amended complaint.

               2.      PHEAA opposed the motion on November 30, 2018 and the motion to

dismiss was fully briefed with the filing of the Federal Defendants’ reply brief on December 14,

2018.

               3.      On August 20, 2019, this Court issued an order setting a status conference

for August 29, 2019 at 10 a.m. to discuss certain issues relating to the pending motion.

               4.      Good cause for a brief continuance of the August 29 status conference

exists in light of preexisting international travel obligations of counsel for PHEAA that will

prevent counsel from adequately preparing for and participating in the discussion requested by

the Court.

               5.      Undersigned counsel has conferred with the non-moving parties, through

counsel, and no party objects to this Motion. Undersigned counsel solicited convenient dates

from counsel for the non-moving parties to reschedule the status conference between September

9 and September 20. The dates on which counsel for all parties are available are September 17

and September 19.

               6.      No continuances have previously been sought by any party with respect to

the instant status conference.




                                                2
         Case 3:18-cv-01114-MPS Document 56 Filed 08/23/19 Page 3 of 3



              WHEREFORE, PHEAA respectfully requests that this Court grant its motion for

continuance and reset the August 29 status conference for either September 17 or September 19.



Dated: August 23, 2019                       Respectfully submitted,

                                             /s/ Thomas F. Burke
                                             John C. Grugan (admitted pro hac vice)
                                               gruganj@ballardspahr.com
                                             Burt M. Rublin (admitted pro hac vice)
                                               rublinb@ballardspahr.com
                                             Thomas F. Burke (admitted pro hac vice)
                                               burket@ballardspahr.com
                                             BALLARD SPAHR LLP
                                             1735 Market Street, 51st Floor
                                             Philadelphia, PA 19103
                                             Telephone: (215) 665-8500
                                             Facsimile: (215) 864-8999

                                             David A. Schulz (CT #439467)
                                              schulzd@ballardspahr.com
                                             BALLARD SPAHR LLP
                                             1675 Broadway, 19th Floor
                                             New York, NY 10019
                                             Telephone: (212) 850-6103
                                             Facsimile: (212) 223-1942

                                             Attorneys for Plaintiff Pennsylvania Higher
                                             Education Assistance Agency




                                              3
